        Case 1:18-cv-05405-TCB Document 8 Filed 11/29/18 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


JIN KWON and ASIAN
AMERICANS ADVANCING
JUSTICE–ATLANTA, INC.,

      Plaintiffs,
                                         CIVIL ACTION FILE
v.
                                         NO. 1:18-cv-5405-TCB
ROBYN A. CRITTENDEN, in her
official capacity as Secretary of
State,

      Defendant.


                                ORDER

     The parties having resolved all pending issues by consent

order [7], the case is dismissed. Nothing in this Order shall affect the

Court’s enforcement of the consent order.

     IT IS SO ORDERED this 29th day of November, 2018.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge
